Citation Nr: 0839944	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD) 
and major depression.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.

8.  Entitlement to service connection for respiratory 
disorder.

9.  Entitlement to service connection for a nasal or sinus 
disorder.

10.  Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant's active military service extended from 
September 2, 1980 to October 31, 1980, a period of only one 
month and 29 days.  The appellant was separated from service 
under the trainee discharge program due to being marginal or 
non-productive.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana dated July 2004 and August 2006.  Subsequent 
correspondence from the appellant indicates that he has moved 
to the jurisdiction of the VA RO in Little Rock, Arkansas. 

The Board notes that evidence concerning the issue of sleep 
apnea was forwarded to the Board from the RO in September 
2008.  The veteran did not submit a waiver of RO jurisdiction 
over this evidence pursuant to 38 C.F.R. § 20.1304 and 
therefore the Board will not consider this evidence in the 
first instance.  As the issue of entitlement to service 
connection for sleep apnea must be remanded for further 
development, the RO will have an opportunity to consider this 
evidence in the first instance.

The issues involving service connection for a respiratory 
disorder, a sinus disorder, and sleep apnea are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service Department records reveal that the appellant had 
a period of only one month and 29 days of active service.  

2.  Service medical records do not reveal any complaints of, 
treatment for, or diagnoses of:  psychiatric disorders, PTSD, 
major depression, cardiovascular disorders, hypertension, 
hiatal hernia, migraine headaches, or erectile dysfunction 
during active service.  

3.  The appellant has a current diagnosis of PTSD and major 
depression;  all medical evidence of record links these 
disorders to a post-service stressor.

4.  The appellant is not service-connected for any 
disability.  

5.  There is no current medical diagnosis of any 
cardiovascular disorder or hypertension.  

6.  There is no medical evidence linking a current hiatal 
hernia to active military service.  

7.  There is no current medical evidence of migraine 
headaches or erectile dysfunction.

8.  The appellant has not lost the use of a creative organ as 
the result of service-connected disability.



CONCLUSIONS OF LAW

1.  A psychiatric disorder, claimed as PTSD and major 
depression, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  A heart disorder was not incurred in, or aggravated by, 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 
3.310(a)  (2008).  

3.  Hypertension was not incurred in, or aggravated by, 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 
3.310(a)  (2008).  

4.  A hiatal hernia was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2008).  

5.  Migraine headaches were not incurred in, or aggravated 
by, active military service, and are not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 
3.310(a)  (2008).  

6.  Erectile dysfunction was not incurred in, or aggravated 
by, active military service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 
3.310(a)  (2008).  

7.  The criteria for SMC based on the loss of use of a 
creative organ have not been met. 38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
appellant was provided this notice in letters dated in March 
2004 and June 2006.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The appellant was provided this 
notice in a letter dated in June 2006 with respect to some of 
the issues on appeal.  To the extent that the required notice 
was not provided as to the claims for service connection for 
a heart disorder, hiatal hernia and a psychiatric disorder, 
the error is not prejudicial as service connection is not 
being granted for those disabilities and therefore no ratings 
or effective dates will be assigned.  

With respect to the appellant's claims for service connection 
for:  a psychiatric disorder, a heart disorder, hypertension, 
hiatal hernia, migraine headaches and erectile dysfunction, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the appellant has not been provided a VA examination in order 
to determine whether any of these claimed disabilities is 
related to his military service.  Nevertheless, none is 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing that the appellant had 
a diagnosis or symptoms of any of these disorders during 
active service, or that any claimed disorder may be related 
to any event in service.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes, but is not limited to:  his 
contentions, service medical records, private medical 
records, Social Security Administration records and VA 
medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the appellant's claims for service 
connection.  



II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

Some chronic diseases such as psychoses and cardiovascular-
renal disease, including hypertension, may be presumed to 
have been incurred during active military service if they 
become it is manifest to a degree of 10 percent within the 
first year following active service in the case of a veteran 
who served for 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  The 
requirement of 90 days' service means active, continuous 
service.  38 C.F.R. § 3.307 (a)(1) (2008).  In the present 
case, the appellant did not have 90 days of active military 
service so such presumptions are not applicable in the 
present case.  

A written statement from the appellant dated April 2004 
summarizes the basis of all his claims for service 
connection.  He asserts that during basic training that he 
was put into the gas chamber for tear gas training, that too 
much gas was released and that he became unconscious and was 
hospitalized for two days.  He asserts that this is his 
stressor which caused PTSD.  He also claims that as a result 
of this exposure he developed other disabilities including:  
a heart disorder, hypertension and a hiatal hernia.  

A.  Psychiatric Disorder Claimed as  PTSD and Major 
Depression

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

As noted above, the appellant's active military service 
extended from September 2, 1980 to October 31, 1980, a period 
of only one month and 29 days.  The appellant was separated 
from service under the trainee discharge program due to being 
marginal or non-productive.  He asserts that during basic 
training he was put into the gas chamber for tear gas 
training, that too much gas was released and that he became 
unconscious and was hospitalized for two days.  He asserts 
that this is his stressor which caused PTSD.  Whether or not, 
this incident occurred during service, or arises to the level 
of a stressor sufficient to cause PTSD, does not affect the 
ultimate outcome of the claim.  This is because all of the 
medical evidence of record related to the appellant's 
psychiatric treatment indicates that his PTSD was caused by a 
post-service stressor.  

A private psychological evaluation dated April 2002 reveals 
that the appellant was employed as a school bus driver.  In 
February 2002 he was involved in an accident where a 5 year 
old girl was killed.  He reported symptoms of nightmares, 
difficulty sleeping, intrusive thoughts about the little 
girl, decreased concentration, and depressed mood.  
Ultimately, private and VA diagnosis was PTSD and depressive 
disorder.  All of the medical evidence of record related the 
appellant's psychiatric disorders to the stressor of the 
post-service accident.  A November 2003 private progress note 
indicated that the appellant had been approved for 
"retirement disability" as a result of the psychiatric 
disability, but that he was still involved in proceedings to 
try and get Worker's Compensation benefits.  

The appellant has been hospitalized at VA medical facilities 
for psychiatric treatment on several occasions.  The 
diagnoses indicated on each occasion of hospitalization was:  
non-combat related PTSD and depressive disorder due to the 
2002 bus accident.  The appellant has complained that no 
Compensation and Pension examination has been given to him 
related to his claim for service connection for a psychiatric 
disorder.  However, no examination is necessary.  
Specifically, a June 2006 VA discharge summary reveals that 
the appellant's allegations of an inservice stressor related 
to the gas chamber have been considered by mental health 
examiners.  The evaluating psychiatrist discounted the 
appellant's allegations of the stressor being his gas chamber 
training during service and indicated that it did not 
"appear to be a criterion A stressor for PTSD."  Moreover, 
the evaluating psychiatrist specifically stated that the 
appellant's "PTSD symptoms at this time do appear primarily 
related to a bus accident in which the appellant was a bus 
driver, let a child off, and the child was hit and killed in 
front of him  Of note, the appellant had significant legal 
difficulties secondary to this incident in which he was 
charged with negligent homicide.  He was eventually cleared 
of any charges but it was a financial strain on him."  

The Board notes that a disability determination from the 
Social Security Administration (SSA) is of record.  This 
document too, relates the appellant's psychiatric disorders 
to the post-service stressor of the 2002 bus accident.  
Essentially, all the evidence shows that when the appellant 
can receive disability benefits from SSA, the School 
District, and/or Worker's Compensation he alleges that his 
disability is a result of the post-service accident.  
However, when he asserts a claim with VA, he completely 
changes his allegations with respect to psychiatric 
stressors.  

The preponderance of the evidence is against the appellant's 
claim for service connection for a psychiatric disorder 
claimed as PTSD and major depression.  The evidence clearly 
shows that he is diagnosed with non-combat PTSD and 
depressive disorder.  All of the medical evidence of record, 
VA and private, also specifically links the appellant's 
psychiatric disabilities to the post-service stressor of the 
February 2002 bus accident.  Except for the appellant's 
unsupported assertions, there is no competent medical 
evidence linking any current psychiatric disorder to the 
appellant's very short period of active service.  
Accordingly, service connection for a psychiatric disorder, 
claimed as PTSD and major depression, is denied.  

B.  Heart Disorder and Hypertension.

In the April 2004 written statement, the appellant claimed 
that his heart disorder and hypertension warranted direct 
service connection as a result of being incurred during his 
very short period of active service.  On a VA Form 9 dated 
April 2007, he also indicated that his PTSD aggravates his 
hypertension.  As noted above, service connection has been 
denied for PTSD or any other psychiatric disorder.  As such, 
the appellant's claims for service connection for a heart 
disorder and hypertension on a secondary basis lack legal 
merit.  38 C.F.R. § 3.310(a) (2008);  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Review of the appellant's service medical records does not 
reveal any diagnosis or symptoms of any cardiovascular 
disorders or hypertension.  On entrance examination in 
September 1980 the appellant's blood pressure was 128/70.  

The April 2002 psychological evaluation noted no significant 
medical history.  An August 2002 private psychiatric 
treatment record indicates an Axis III physical diagnosis of 
"hypertension by history (not medicated)."

In a private medical treatment record dated November 2002, 
the appellant purported chest pain, tightness, and shortness 
of breath while lying down.  However the evaluation being 
conducted was for the appellant's complaints of low back 
pain.    

In March 2004, a private cardiac evaluation of the appellant 
was conducted.  Electrocardiogram exercise stress testing was 
conducted and revealed essentially normal results.  The 
appellant had good left ventricular function and there was no 
evidence of ischemia.  The appellant's complaints of chest 
pain were evaluated as "angina."  

VA hospital records reveal that the appellant required 
inpatient treatment for his psychiatric disorders from 
October to December 2004 and from April to June 2006.  The 
records for both of these lengthy periods of hospitalization 
do not reveal any diagnosis of hypertension or cardiovascular 
disorders.  A June 2007 VA outpatient treatment record 
indicates a negative medical history related to 
cardiovascular disorders and hypertension.

The preponderance of the evidence is against the appellant's 
claims for service connection for a heart disorder or 
hypertension.  Simply put, there is no evidence of any such 
disorder during service and no evidence of any diagnosis of a 
current disability that is related to service.  As such, 
service connection must be denied.  

C.  Hiatal Hernia

There is no evidence in the service medical records that the 
appellant had a hiatal hernia during his two months of active 
service.  A November 2002 private medical record reveals that 
review of the appellant's gastrointestinal system was 
positive for nausea, vomiting, heartburn, and abdominal pain.  
A November 2002 letter from a private physician indicated 
that the appellant had hernia and stomach problems caused by 
the stress of his psychiatric symptoms from the post-service 
stressor.  On a 2003 sleep study information sheet the 
appellant reported a medical history of a "high hernia."  
An April 2003 treatment record for back pain notes a past 
medical history of hiatal hernia and reflux.  A June 2004 
private treatment record indicates that the appellant has had 
a diagnosis of gastroesophageal reflux disease (GERD) since 
approximately 1995.  A November 2004 VA upper GI test found a 
small sliding hiatus hernia.  

In this case, there is no evidence of the disorder during 
service, nor any medical evidence linking a current hiatal 
hernia to the appellant's very short period of military 
service over a decade prior to any noted diagnosis of record.  
Accordingly, the preponderance of the evidence is against the 
claim for a hiatal hernia.  

D.  Migraine Headache and Erectile Dysfunction

The appellant has made assertions that he has migraine 
headaches and/or erectile dysfunction as a result of his 
PTSD.  As noted above, service connection has been denied for 
PTSD or any other psychiatric disorder.  As such, these 
claims for service connection on a secondary basis lack legal 
merit.  38 C.F.R. § 3.310(a) (2008);  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board has reviewed all of the evidence of record.  There 
is no evidence showing any diagnosis of migraine headaches or 
erectile dysfunction.  There is also no evidence of the 
claimed disorders during service and no evidence indicating 
that any currently existing migraine headaches or erectile 
dysfunction is related to active service.  On the 2003 sleep 
study questionnaire, the appellant did indicate having 
morning headaches.  However, this was with respect to 
evaluation for sleep apnea, and no diagnosis of migraine 
headaches was made.  With no evidence of a diagnosis of 
migraine headaches or erectile dysfunction during or after 
service, the preponderance of the evidence is against the 
claims for service connection.  

III.  Special Monthly Compensation

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

Pertinent to the appellant's claim here, SMC is payable at a 
specified rate if the appellant, as the result of service- 
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k) (West 2002), 38 C.F.R. § 3.350(a).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  38 C.F.R. § 3.350(a)(1)(i).

As noted above, there is simply no medical evidence of record 
which shows that the appellant suffers from erectile 
dysfunction.  Moreover, service connection is not in effect 
for any disability.  There is no competent medical evidence 
of record showing any loss of use of a creative organ which 
is asserted.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim.

IV.	Lay Statements

The Board notes that the veteran has provided statements in 
support of his claims and has submitted lay statements from 
family members which assert that he came home ill from the 
military with a fever and that he had stomach problems and 
headaches.  However, medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In this 
case, the lay statements are insufficient to support a grant 
of service connection as competent medical evidence is 
required both to diagnose the claimed conditions and to show 
that the claimed conditions are related to service.  



ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for hiatal hernia is denied.

Service connection for migraine headaches is denied.

Service connection for erectile dysfunction is denied.

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.


REMAND

Although the appellant had less than two months of active 
service, his service medical records reveal a single record 
which indicates that he was hospitalized for two days during 
service for "acute respiratory disease."  Also, there are 
recent medical treatment records showing diagnoses of various 
respiratory disorders including:  bronchitis, rhinitis, and 
sleep apnea.  Accordingly, VA examination is necessary with 
respect to the claims for service connection for a 
respiratory disorder, sleep apnea, and a sinus disorder.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from June 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any VA 
medical records pertaining to the veteran 
that are dated from June 29, 2007, to the 
present. 

2.  The appellant should be accorded the 
appropriate examination for respiratory 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the respiratory 
disorder, including chronic bronchitis 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to offer an opinion, 
if possible, as to the etiology of any 
respiratory disorder found to be present.  
Specifically, is it as least as likely as 
not (a probability of 50 percent or 
greater) that any current respiratory 
disorder such as chronic bronchitis, is 
related to service, to include the 
instance of acute respiratory disease 
treated during the appellant's period of 
active service? The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  The appellant should be accorded the 
appropriate examination for sleep apnea.  
The report of examination should include a 
detailed account of all manifestations of 
sleep apnea found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion, if possible, as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any current sleep apnea is related to 
active service, to include the instance of 
acute respiratory disease treated therein? 
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The appellant should be accorded the 
appropriate examination for sinus 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of all nasal / sinus 
disorders, including rhinitis, found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer an opinion, if 
possible, as to the etiology of any nasal 
/ sinus disorder found to be present.  
Specifically, is it as least as likely as 
not (a probability of 50 percent or 
greater) that any current rhinitis or 
other nasal/sinus condition is related to 
active service, to include the instance of 
acute respiratory disease treated therein?  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  Following the above, readjudicate the 
appellant's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and he should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


